J-S33022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

DAVID LEWIS,

                            Appellee                 No. 2172 EDA 2013


                     Appeal from the Order of June 27, 2013
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0014125-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND STABILE, JJ.

MEMORANDUM BY OLSON, J.:                               FILED JULY 30, 2014

        Appellant, the Commonwealth of Pennsylvania, appeals from an order

granting a motion to suppress physical evidence entered on June 27, 2013.

We reverse.

        We summarize the facts and procedural history of this case as follows.

On April 16, 2013, Appellee, David Lewis, was charged with possession of a

firearm,1 possession of a firearm with an altered manufacturer number,2

carrying a firearm without a license,3 and carrying firearms in public in


____________________________________________


1
    18 Pa.C.S.A. § 6105.
2
    18 Pa.C.S.A. § 6110.2.
3
    18 Pa.C.S.A. § 6106.
J-S33022-14



Philadelphia.4     These charges arose from an incident that occurred on



on surveillance in the 1900 block of Seltzer Street.       As Officer Bartle was

returning to his squad car, he saw Appellee exit his vehicle, remove a

handgun from his waistband and place it in the trunk of his vehicle.

Appellee than returned to his car and began to drive away. Officer Bartle

and his partner Officer Bannon began to follow Appellee.

        Officer Bartle informed other police officers in the surrounding area of

the situation.    Subsequently, Officer Bartle and the other officers stopped



asked Appellee to step out of the vehicle and then asked if he had a permit




        While Appellee was in custody, Officer Bartle, without a warrant,

                                                        d the handgun.     After

Officer Bartle removed the gun, police handcuffed Appellee. Before the trial

court, Appellee moved to suppress the evidence found in the trunk because

police had not obtained a warrant to search his vehicle.

        On June 13, 2013, the trial court issued an opinion setting forth its




____________________________________________


4
    18 Pa.C.S.A. § 6108.



                                           -2-
J-S33022-14



no exigent circumstances supported a warrantless vehicle search.                A

corresponding order followed on June 27, 2013.           On July 13, 2013, the

Commonwealth moved for reconsideration of the suppression order. On July

25,   2013,    while   the   motion   for   reconsideration   was   pending,   the

Commonwealth filed a notice of appeal and a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Thereafter, the trial

court issued a more comprehensive explanation of its ruling on October 2,

2013.

        The Commonwealth raises the following issue on appeal:

          [Did the trial] court err[] in suppressing a loaded
          semiautomatic weapon which an officer saw [Appellee]
          remove from his waistband and place in the trunk of his
          car[?]




        The Commonwealth contends that the trial court erred in suppressing

                                                              ehicle following a

warrantless search.

        Our standard of review in addressing a challenge to an order granting

a motion to suppress is


          factual findings are supported by the record and whether
          the legal c

          supported by the record, we are bound by these findings

                                                         conclusions
          are not binding on an appellate court, whose duty is to
          determine if the suppression court properly applied the law

                                       -3-
J-S33022-14


         to the facts. Thus, the conclusions of law of the courts
         below are subject to our plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (citations and

quotations omitted).

      Furthermore,     it   is   a   well-established   principle   of   law   in   this



entitled to the benefit of changes in law which occur before the judgment

                  Commonwealth v. Brown, 431 A.2d 905, 906-907 (Pa.



contention that the trial court erred in light of recent changes in the law.



warrantless search of a motor vehicle that is supported by probable cause,

Article I, Section 8 of the Pennsylvania Constitution affords no greater

protection than the Fourth Amendment to t

Commonwealth v. Gary, 91 A.3d 102, 124 (Pa. 2014).                         Thus, our



the warrant requirement, which allows police officers to search a motor

vehicle when there is probable cause to do so and does not require any

                                                                    Id. at 104.

      Applying this new principle of search and seizure law to the facts of the



motion to suppress physical evidence.           Officer Bartle had the necessary




                                         -4-
J-S33022-14



remove a handgun from his waistband and place it in the trunk of his

vehicle.   This observation was sufficient to establish probable cause.    This



firearm] was a sufficient basis for [a] trained police officer to reasonably

infer that [the individual] was acting in violation of the statutory prohibition

against carrying a firearm on public streets or on public property in

                    Commonwealth v. Romero, 673 A.2d 374, 377 (Pa.

Super. 1996).

      Under the new standard set forth by our Supreme Court in Gary,

probable cause alone is sufficient to establish grounds for warrantless search

of a vehicle. Here, the police possessed the requisite probable cause for a



                          physical evidence in this case.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/30/2014




                                     -5-